DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 12/17/20 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
An energization control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following structure:
Energization control unit 22.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  
At claim 1 line 2 “peak current drive” should read --a peak current drive--.
At claim 1 line 2 “constant current drive” should read --a constant current drive--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the pick current” in line 6. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a pick current--.
Claim 3 recites the limitation “the holding current” in line 9. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a holding current--.
Claim 4 is rejected for depending upon an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA (US 2018/0156148) in view of FAGGIOLI (US 7,224,565).
Regarding claim 1, NISHIMURA discloses (e.g. Fig. 4) an injection control device (201) that controls the opening and closing of a fuel injection valve by performing peak current drive (e.g. during T1, Fig. 4) and constant current drive (e.g. during T2 and T3, Fig. 4) with respect to the fuel injection valve and controls injection of fuel from the fuel injection valve to an internal combustion engine, comprising:
an energization control unit (4 and 205 taken together, Fig. 3) that performs constant current switching control of an energization current to the fuel injection valve (during T2 current is controlled between Itd1 and Itu1, during T3 current is controlled between Itd3 and Itu3, compare to Applicant’s holding current lower and upper thresholds). 
NISHIMURA is not relied upon to teach the remaining limitations of the claim.
FAGGIOLI teaches an energization control unit (4) configured to, when the energization current to the fuel injection valve is to be stopped (at te, Fig. 3), controls an energization stop timing (end of interval t’on, Fig. 3, col. 3 lines 2-4) of the energization current such that a flyback period (from te until current vanishes, compare to Applicant’s flyback period in drawings) is equal to a first predetermined time period (at te the current assumes IHMIN and the injector is closed with a high degree of accuracy, col. 3 lines 6-14, i.e. due to the consistent final current value at te of IHMIN, the closing characteristics of the valve are repeatably achieved, compare to Applicant’s Fig. 5 “End timing = first time reaching lower threshold value after energization command TQ is turned off”; the flyback period of both FAGGIOLI and Applicant’s disclosed invention is equal to a first predetermined time period based on the repeatable decay characteristics from the predetermined threshold value [IHMIN in the reference]) such that the instant of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the energization control unit of NISHIMURA to control the energization stop timing of the energization current as taught by FAGGIOLI such that the instant of actual complete closure of the electric injection is thus determined with a high degree of accuracy.
	Note that the limitation “energization control unit” has been interpreted under 112(f) as energization control unit 22 and functional equivalents. The specification discloses energization control unit 22 as a functional block on control IC 3 (pg. 4 line 28 and Fig. 1) and that control IC 3 includes for example, a control unit such as a CPU or a logic circuit, a storage unit such as RAM, a ROM, or an EEPROM, and comparators. Therefore, a functional equivalent under 112(f) of energization control unit is considered a controller programmed to perform the recited functions.
Regarding claim 2, NISHIMURA as modified teaches the injection control device of claim 1.
FAGGIOLI previously taught the control of the energization stop timing of the energization current.
FAGGILOI further teaches wherein the energization control unit (4) controls the energization stop timing (end of interval t’on, Fig. 3, col. 3 lines 2-4) of the energization current such that the flyback period is equal to the first predetermined time period by controlling an off timing of a drive switch (2, Fig. 1; col. 1 lines 23-27) such that a current value of the energization current is equal to a predetermined value (lower limit threshold value IHMIN) when flyback begins (col. 3 lines 6-9) such that the instant of actual complete closure of the electric injector is thus determined with a high degree of accuracy (col. 3 lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the energization control unit of NISHIMURA to control the energization stop timing of the energization current as taught by FAGGIOLI such that the instant of actual complete closure of the electric injection is thus determined with a high degree of accuracy.
Regarding claim 6, NISHIMURA as modified teaches the injection control device of claim 2.
NISHIMURA as modified currently teaches wherein the energization control unit uses a lower limit threshold value (FAGGIOLI IHMIN
Regarding claim 8, NISHIMURA as modified teaches the injection control device of claim 2.
NISHIMURA as modified currently teaches wherein the energization control unit uses an effective value (FAGGIOLI IHMIN-) of the constant current switching control as the predetermined value (IHMIN may be considered an effective value because it is effective at making the flyback period equal the predetermined period).
	It is noted that Applicant has disclosed a formula for the calculation of an effective value (pg. 17 lines 23-24). However, the formula has not been read into the instant claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Regarding claim 9, NISHIMURA discloses an injection control system, comprising:
a fuel injection valve (2) configured to inject fuel for an internal combustion engine (0015 line 7); 
a drive circuit (201) including a drive switch (7) connected to the fuel injection valve (Fig. 3), the drive circuit being configured to connect a drive voltage (VB) to the fuel injection valve when the drive switch is turned on (implied i.a. 0047 lines 14-17); and 
a drive controller (4 and 205 taken together, Fig. 3) including a processor (0017 line 1) programmed to: 
perform a constant current switching control on the drive switch of the drive circuit to apply an energization current to the fuel injection valve to energize the fuel injection valve (during T2 current is controlled between Itd1 and Itu1, during T3 current is controlled between Itd3 and Itu3, compare to Applicant’s holding current lower and upper thresholds).
NISHIMURA is not relied upon to teach the remaining limitations of the claim.
FAGGIOLI teaches a drive controller (4) configured to control an energization stop timing (end of interval t’on, Fig. 3, col. 3 lines 2-4) of the energization current such that a flyback period (from te until current vanishes, compare to Applicant’s flyback period in drawings) is equal to a first predetermined time period (at te the current assumes IHMIN and the injector is closed with a high degree of accuracy, col. 3 lines 6-14, i.e. due to the consistent final current value at te of IHMIN, the closing characteristics of the valve are repeatably achieved, compare to Applicant’s Fig. 5 “End timing = first time reaching lower threshold value after energization command TQ is turned off”; the flyback period of both FAGGIOLI and Applicant’s disclosed invention is equal to a first predetermined time period based on the repeatable decay HMIN in the reference]), the flyback period being a duration of time during which flyback current flows through a fuel injection valve (3) after a drive switch (2) is turned off (command signal CS controls switch 2, Fig. 3, col. 1 lines 23-29) such that the instant of actual complete closure of the electric injector is thus determined with a high degree of accuracy (col. 3 lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the energization control unit of NISHIMURA to control the energization stop timing of the energization current as taught by FAGGIOLI such that the instant of actual complete closure of the electric injection is thus determined with a high degree of accuracy.

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YANOTO (US 2017/0191437) discloses an injection valve operated with a boost voltage and a battery voltage, wherein the energization stop timing of the boost voltage to control end of energization of the injector. YANOTO does not disclose a second predetermined time period as claimed in claim 3. YANOTO is cited only for being in the same field of endeavor as Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747